Celebrezze, C.J.,
concurring.
I concur fully in the majority opinion which allows the requested writ of mandamus to issue. I write separately only to add my observation that perhaps the time has arrived to consider transferring finding of county judicial operations from the auspices of county governments to the state government, in the manner of most other states. The specter of closing courts due to inadequate funding and the *7resultant deleterious effect on the administration of justice within that jurisdiction is both shocking and abhorrent. Unfortunately, those potentially suffering the most are the citizens of this state who have a right to depend on access to an open and adequately staffed court system. Whatever details ultimately comprise the solution to this problem, I believe that something must be done to alleviate the situation presented by the case at bar.